 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ABEL P. REYES,                                   Case No.: 1:16-cv-00586-DAD-JLT (PC)

12                       Plaintiff,                    ORDER DIRECTING CLERK OF COURT TO
                                                       RETURN TO PLAINTIFF WITNESS FEES
13           v.                                        FOR JABER NOOR AND PERKIN HUGH

14    M. FLORES,
15                       Defendant.
16

17          On August 27, 2019, Plaintiff Reyes submitted witness fees for eleven unincarcerated

18   witnesses that he intends to call at trial, and the Court directed service on these witnesses. (Docs.

19   93, 106.) On November 19, 2019, the United States Marshals Service returned unexecuted the

20   subpoenas for Jaber Noor, M.D., and Perkin Hugh, M.D. (Doc. 115.) On that same date, the Court

21   continued the trial in this matter to September 9, 2020. (Doc. 114.) Given the length of time until

22   the trial date, the Court DIRECTS the Clerk of the Court to return to Plaintiff the money orders

23   for witness fees made out to Jaber Noor (#26053343291) and Perkin Hugh (#26053343302).

24
     IT IS SO ORDERED.
25

26      Dated:     December 2, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
